    

sun

NOV 2 0 2018

Clerk U S Distn'ct C
' . Ourt
Dlsmct Of Montana
Bi{ll'ngs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JASON LINDSEY, as Natural Father
and Legal Guardian to J.L., an CV 18-76-BLG-SPW
incapacitated person,

Plaintiff, ORDER DISMISSING CASE
vs.

SPECIAL K RANCH, INC.,

Defendant.

 

 

Before the Court is Defendant Special K Ranch’s (“Special K”) motion to
dismiss the case With prejudice for failure to prosecute. (Doc. 14).

On May l, 2018, Plaintiff Jason Lindsey filed a complaint against Special K.
(Doc. l). Special K filed its answer on May 29, 2018. (Doc. 5). Special K did not
file a counterclaim. The Court scheduled a preliminary pretrial conference for
August 24, 2018. (Docs. 4 and 7). On June 22, 2018, Lindsey fired his attorneys.
(Doc. 8 at 2; Doc. 12). Lindsey’s former attorneys formally withdrew from the

case on August 9, 2018. (Doc. 12). At the time, Lindsey’s former attorneys

advised the Court that Lindsey had been difficult to locate and/or contact. (Doc.
12-1). On August lO, 2018, the Court ordered Lindsey to obtain new counsel or
file notice of his intent to proceed pro se within 60 days. (Doc. 13). Lindsey failed
to respond to the Court’s order.

A defendant may move to dismiss an action if the plaintiff fails to prosecute
its claim. Fed. R. Civ. P. 4l(b). When deciding whether to dismiss an action for
failure to prosecute, the district court must weigh five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the court’s need to manage its
docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
disposition of cases on their merits; and (5) the availability of less drastic
sanctions. Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984).

The first and fourth factors counteract each other. Under the second factor,
the Court has an extremely busy criminal docket. Under the third factor, Special K
has diligently attempted to litigate the case and is prejudiced by delay. Under the
fifth factor, the Court has considered the availability of less drastic sanctions, such
as money sanctions, but given Lindsey’s seeming lack of interest in prosecuting his
case, the Court is unconvinced money sanctions Would serve any purpose. The
Weighing of the five factors therefore favors dismissal.

However, the Court finds dismissal without prejudice is more appropriate

under these circumstances A dismissal without prejudice “is a more easily
justified sanction for-failure to prosecute,” and “[a] relatively brief period of delay
is sufficient to justify the district court._’s sending a litigant to the back of the line.”
McDermott v. Palo Vera’e Unz`/ied School Dist., 638 Fed.Apr. 636, 637-638 (9th
Cir. 2016) (citing Ash, 739 F,Zd at 497). :A dismissal without prejudice upholds
the public policy of favoring disposition_of cases on their merits, since it permits
re-filing within the applicable statute-of-limitations period. McDermoz‘t, 638
Fed.Apr at 638 (citing Wana’erer v. Johnston, 910 F`.Zd 652, 656 (9th Cir. 1990)).
Furthermore, to prevent prejudice to Special K, Rule 4l(d) allows the Court to
order Lindsey to pay all or part of the costs of this action before permitting him to
proceed in a subsequent action against Special K based on the same circumstances
as here. Should Lindsey re-file his complaint at a future date, the Court will
entertain a Rule 4l(d) motion from Special K.

The case is dismissed without prejudice

DATED this £Q&€:YOfNO\/ember, 2018.

A&V/MW%;,

/sUsAN P. wATTERs
United States District Judge

